Citation Nr: 1117685	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of right knee limitation of motion, currently rated at 10 percent. 

2.  Evaluation of right knee instability, currently rated at 10 percent. 

3.  Evaluation of kidney stones, currently rated at 30 percent. 

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 1986 to July 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in March 2011.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Raised Claims

At his hearing in March 2011, the Veteran raised additional service connection issues.  As these matters, if allowed, may impact his claim for a TDIU, they must first be addressed by the RO.  The issues included renal hypertension/heart disease (Hearing Transcript (T.), 15); loss of teeth, T. 16; and ureter scarring, potassium absorption problem and liver disorder, T. 18-20.  Appropriate developmental action must be undertaken.   


Social Security Records

The Veteran testified at the March 2011 hearing that, in 2004 or 2005, he was awarded 100 percent disability benefits from the Social Security Administration (SSA), and that this was because of his kidney stones and his knee.  He further testified that SSA gave him a thorough examination, and he spent a lot of time with the doctors.  No attempt has yet been made to obtain those records.  

VA is on notice of the existence of relevant SSA records which have not been obtained.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

While the decision by SSA on the claim for SSA benefits is not controlling with respect to VA's determination on a claim, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

Also, while the date of the award of SSA benefits is prior to the date of the claim in this case, in Murincsak, the United States Court of Appeals for Veterans Claims (CAVC) explained that even where the decision awarding SSA benefits was made years before a current claim, the records held by SSA may continue to have relevance, as SSA is obligated to discontinue disability benefits based on a change in a recipient's employability status, and SSA conducts periodic examinations to determine the employability status of recipients.  Murincsak, 2 Vet. App. at 371.  The CAVC further observed that, even if the records held by SSA are stale and there is ample recent evidence as to the present disability status of the claimant, the SSA records remain relevant for the purposes of VA's duty to assist in order to accurately rate a veteran's disability in light of his or her entire medical history.  Id. at 371-72; see also 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010).

Extraschedular Referral

The Veteran has requested an extraschedular rating for his kidney stones, as well as for his TDIU claim.  The RO denied extraschedular referral in October 2010 and December 2010.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In addition, pursuant to 38 C.F.R. § 4.16(b) (2010), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2010), such case shall be submitted for extraschedular consideration.  

The authority to assign extra-schedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extra-schedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  Floyd v. Brown, 9 Vet. App. 88 (1996).

The Veteran is currently assigned the maximum 30 percent schedular rating for kidney stones under Diagnostic Code 7508.  Under that code, a 30 percent rating contemplates recurrent stone formation requiring one or more of the following: diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  However, in this case, a VA urologist has submitted a letter, dated in January 2005, stating that the Veteran has a severe problem with frequent kidney stone formation and will make 50 or more stones per month, which causes debilitating pain and major discomfort.  T. 14.  The Veteran testified that he must pass anywhere from 2 to 6 kidney stones per week. 

In August 2002, a different VA urologist reported that the Veteran's long history of recurrent stones has required multiple surgical procedures.  She also reported that the pain associated with these stones is debilitating and may necessitate narcotic medication for pain control.  The Veteran reported to the June 2009 VA examiner that he was removed from his last job for constantly missing work due to passing stones.  It was noted that his medications cause dizziness and motion sickness.  The Veteran's work history includes work as a police officer and tow truck driver.  

Upon review of the evidence in this case, the Board finds that the schedular criteria under Diagnostic Code 7508 may not contemplate the Veteran's disability picture.  While the type of symptoms experienced by the Veteran are contemplated, the degree of symptomatology he experiences may not be.  

The Board further finds that there is an exceptional disability picture in this case.  By regulation, extra-schedular ratings may be assigned where the schedular criteria are inadequate and there are exceptional factors such as the need for frequent hospitalization or marked interference with employment.  38 C.F.R. § 3.321(a) (2010).  Here, the clinical evidence showing multiple surgical procedures, 50 or more stones per month, and the need for narcotic medication due to debilitating pain, with side effects due to those medications, as well as the Veteran's self-reported history of constantly missing work, when considered together, meet the criteria so as to justify referral under 38 C.F.R. § 3.321(b).  As such, the Board concludes that referral of this issue for an extraschedular rating is warranted.  Moreover, as the Veteran does not meet the schedular requirements for a TDIU at this time, but there is competent evidence, in the form of his testimony, that he is unemployable due to service-connected disabilities, the claim for a TDIU should also be referred for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate developmental and adjudicative action regarding the issues of service connection for renal hypertension/heart disease, loss of teeth, ureter scarring, potassium absorption problems and liver disorder.  

2.  Make as many requests as are necessary to obtain relevant SSA records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

3.  Then, as applicable, refer the claim seeking a higher rating for kidney stones, and the claim for a TDIU, to the Director of the Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1), 4.16(b).

4.  Readjudicate all claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


